Exhibit 10.1

FIFTH AMENDMENT

TO THE NCR NONQUALIFIED EXCESS PLAN

AMENDMENT TO THE NCR NONQUALIFIED EXCESS PLAN (the “Plan”) as restated and in
effect January 1, 1996 by NCR Corporation (“NCR”).

WHEREAS, the Plan was amended and restated effective January 1, 1996, and
amended by a First Amendment effective September 1, 2004, to admit no new
participants in the Plan and cease benefit accruals for all participants other
than a grandfathered group, a Second Amendment effective January 1, 2006, a
Third Amendment effective December 31, 2006, and a Fourth Amendment executed
May 8, 2007; and

WHEREAS, NCR desires to amend the Plan (i) to clarify that the provision added
by the Fourth Amendment permitting participants who are employees of Teradata
Corporation immediately after the spin-off (or, pursuant to the terms of a
Transition Services Agreement between NCR and Teradata Corporation, are
transferred to Teradata Corporation at the conclusion of the transition services
period) of Teradata Corporation by NCR (the “Spin-Off”) to receive credit for
their service with Teradata Corporation after the Spin-Off for purposes of
determining whether such participants have satisfied the requirement for a
benefit under the Plan that they terminate employment from the Company at or
after age 55 also applies to participants who are on an approved leave of
absence at the time of the Spin-Off and become employees of Teradata Corporation
upon return to active employment and (ii) to provide that such service credit
shall not be granted for any participant who has received a distribution of his
or her PensionPlus Benefit under the NCR Pension Plan;

NOW, THEREFORE, NCR does hereby amend the Plan, effective as of the effective
time of the Spin-Off, as follows:

A new sentence is added at the end of Section 2.1 of the Plan providing as
follows:

For the purpose of determining whether a participant who was an employee of the
Company or Teradata Corporation immediately prior to the spin-off of Teradata
Corporation by the Company (the “Spin-Off”) and an employee of Teradata
Corporation or a subsidiary of Teradata Corporation immediately after the
Spin-Off (or who was on an approved leave of absence at the time of the Spin-Off
and becomes an employee of Teradata Corporation or a subsidiary of Teradata
Corporation upon return to active employment, or, pursuant to the terms of a
Transition Services Agreement between NCR and Teradata Corporation, is
transferred to Teradata Corporation or a subsidiary of Teradata Corporation at
the conclusion of the transition services period) and who has not received a
distribution of his or her PensionPlus Benefit under the NCR Pension Plan,
terminates from the Company at or after age 55, as required by the preceding
sentence, such participant shall not be deemed to have terminated from the
Company until the date



--------------------------------------------------------------------------------

on which the participant terminates from Teradata Corporation and its
subsidiaries, or, if the participant returns to the Company from Teradata
Corporation or a subsidiary of Teradata Corporation without incurring a break in
service, the date on which the participant subsequently terminates from the
Company; provided, however, that (i) such participant shall be deemed to have
incurred a termination of employment upon the termination of employment with, or
performance of services for, Teradata Corporation and its subsidiaries, and
(ii) unless otherwise determined by the Company, such a participant employed by,
or performing services for, a subsidiary or a division of Teradata Corporation
and its subsidiaries shall be deemed to incur a termination of employment if, as
a result of a Disaffiliation, such subsidiary or division ceases to be a
subsidiary or division, as the case may be, and such employee does not
immediately thereafter become an employee of, or service provider for, Teradata
Corporation or another subsidiary. For the purposes of this Section 2.1,
“Disaffiliation” shall mean a subsidiary’s or division’s ceasing to be a
subsidiary or division of Teradata Corporation for any reason (including,
without limitation, as a result of a public offering, or a spin-off or sale by
Teradata Corporation, of the stock of the subsidiary or a sale of a division of
Teradata Corporation or its subsidiaries).

IN WITNESS WHEREOF, NCR has caused this amendment to the Plan to be executed
this 25th day of July, 2007.

 

FOR NCR CORPORATION By:  

/s/ Andrea Ledford

  Andrea Ledford   Senior Vice President, Human Resources